United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
U.S. POSTAL SERVICE, WEST GLEN
STATION, Peoria, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-243
Issued: August 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2008 appellant filed a timely appeal from a July 24, 2008 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award determination in this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has greater
than 10 percent left lower extremity impairment for which he received schedule awards.1 On
appeal appellant generally argues that he is entitled to an increased schedule award.

1

The Board notes that the July 24, 2008 schedule award decision contains a typographical error in that it states
that the schedule award is for the left upper extremity.

FACTUAL HISTORY
On August 4, 2005 appellant, then a 35-year-old city letter carrier, filed a Form CA-2,
occupational disease claim, alleging that his job duties caused bilateral knee pain. His supervisor
indicated that he was on restricted duty performing office work only. Appellant did not stop
work. On October 3, 2005 the Office accepted that he sustained bilateral knee sprains/strains.
On October 21, 2005 Dr. Michael J. Gibbons, a Board-certified orthopedic surgeon, performed a
left knee arthroscopy with chondroplasty of the patella. On November 15, 2005 the Office
accepted that appellant sustained bilateral chondromalacia patella. On January 27, 2006
Dr. Gibbons performed right knee arthroscopy with chondroplasty. Appellant received
compensation and returned to limited duty. He missed intermittent periods for medical therapy
and treatment.
In a May 19, 2006 report, Dr. Gibbons diagnosed bilateral knee patellofemoral chondral
damage and bilateral shoulder rotator cuff tendinopathy with impingement, and advised that
appellant’s physical conditions impacted his ability to work.2 On June 19, 2006 he advised that
appellant had reached maximum medical improvement.
Appellant filed a schedule award claim on June 27, 2006. In a November 28, 2006
report, Dr. Gibbons diagnosed right hip pain of uncertain etiology, mild hip osteoarthritis,
possible impingement and possible labral tear.
By letter dated December 28, 2006, the Office informed appellant of the evidence needed
to support a schedule award claim. In a one-page form report dated January 11, 2007,
Dr. Daniel R. Hoffman, Board-certified in internal and geriatric medicine, advised that
examination of the left knee demonstrated no flexion and 220 degrees of extension with 90
degrees of ankylosis. He advised that a prosthesis was required for knee stability and that
appellant had an additional impairment of 75 percent due to weakness, atrophy, pain or
discomfort, for a total 100 percent impairment of the left lower extremity. Appellant retired on
January 25, 2007. By letter dated June 26, 2005, the Office again informed appellant of the
evidence required to support a schedule award claim. In a June 30, 2007 report, Dr. Hoffman
noted appellant’s surgical history provided examination findings for appellant’s right knee.
The Office forwarded appellant’s medical records to Dr. David H. Garelick, an Office
medical consultant Board-certified in orthopedic surgery. In a July 23, 2007 report, Dr. Garelick
advised that maximum medical improvement was reached on June 19, 2006. In accordance with
Table 17-31 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides),3 appellant had a five percent impairment of each knee
for residual patellofemoral pain without evidence of joint space narrowing on x-ray.

2

Appellant also submitted a November 22, 2005 report in which Dr. Gary H. Cohen, an osteopath, provided an
impairment rating for bilateral carpal tunnel syndrome.
3

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

In an August 15, 2007 schedule award decision, appellant was granted five percent
impairment for both the left and right lower extremities, a total of 28.8 weeks to run from
January 20 to August 9, 2007.
On August 27, 2007 appellant requested a review of the written record. In an August 22,
2007 report, Dr. Hoffman reiterated his previous findings and conclusions regarding appellant’s
right knee. By decision dated December 21, 2007, an Office hearing representative remanded
the case to the Office for further review. The Office subsequently referred appellant to Dr. Lisa
Snyder, Board-certified in physical and pain medicine.4
In a May 23, 2008 report, Dr. Snyder reviewed the medical records and appellant’s
complaint of bilateral knee pain. She noted that he ambulated with bilateral canes and wore a
knee brace on the left. Physical examination demonstrated no evidence of muscle wasting or
atrophy in the lower extremities with good muscle definition in all major muscle groups.
Strength with manual muscle testing demonstrated give-way weakness, particularly in the left
lower extremity with strength of 5/5 in all major muscle groups in the lower extremities.
Reflexes at the knees and ankles were 2+ and symmetrical, and sensation to pin was intact in all
dermatomes in the lower extremities. Examination of the knees demonstrated no swelling or
erythema and no joint line tenderness. Anterior and posterior drawer signs were negative.
Compression of the left patella caused pain but none on the right. Dr. Synder stated that the left
knee could be actively ranged to 108 degrees. Bilateral knee extension revealed no extension
lag. Dr. Synder advised that, using Table 17-10 of the A.M.A., Guides, appellant had a mild left
knee flexion impairment that yielded a 10 percent lower extremity disability.
In a June 16, 2008 report, Dr. Garelick reviewed the medical evidence and advised that,
in accordance with Table 17-2 of the A.M.A., Guides, an impairment rating could not be
awarded for both degenerative joint disease and range of motion deficits. As appellant had
previously been awarded five percent permanent impairment for residual patellofemoral pain
syndrome under Table 17-31, an additional impairment rating could not be awarded for his slight
loss of left knee motion. Dr. Garelick concluded that appellant did not have greater impairment
of either lower extremity.
By decision dated June 18, 2008, the Office found that appellant was not entitled to an
increased schedule award for either lower extremity. In a July 24, 2008 decision, it advised
appellant to disregard the June 18, 2008 decision as it was issued in error, and granted him an
additional 5 percent left lower extremity impairment, for a total impairment of 10 percent of the
left lower extremity.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act5 and section 10.404 of
the implementing federal regulations,6 schedule awards are payable for permanent impairment of
4

Appellant was out of the country from April 2 to May 22, 2008.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

3

specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.7 Chapter 17 provides the framework
for assessing lower extremity impairments.8 Office procedures indicate that referral to an Office
medical adviser is appropriate when a detailed description of the impairment from the attending
physician is obtained.9
It is the claimant’s burden to establish that he or she sustained a permanent impairment of
a scheduled member or function as a result of an employment injury. Office procedures provide
that, to support a schedule award, the file must contain competent medical evidence which shows
that the impairment has reached a permanent and fixed state and indicates the date on which this
occurred (“date of maximum medical improvement”), describes the impairment in sufficient
detail to include, where applicable, the loss in degrees of active and passive motion of the
affected member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation or other pertinent description of the impairment and the percentage of
impairment should be computed in accordance with the fifth edition of the A.M.A., Guides.10
The procedures further provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment.11
ANALYSIS
The Board finds that Dr. Hoffman’s January 11, 2007 report is insufficient to establish
the extent of impairment to appellant’s left lower extremity. Schedule awards are to be based on
the A.M.A., Guides,12 and an estimate of permanent impairment is of diminished probative value
where it is not based on the A.M.A., Guides.13 Dr. Hoffman merely provided a percentage of
impairment without addressing the A.M.A., Guides. His report does not constitute probative
medical evidence regarding the degree of permanent impairment to appellant’s left lower
extremity.

7

See Joseph Lawrence, Jr., supra note 3; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
8

A.M.A., Guides, supra note 4 at 523-64.

9

Thomas J. Fragale, 55 ECAB 619 (2004).

10

Supra note 3.

11

J.P., 60 ECAB ___ (Docket No. 08-832, issued November 13, 2008).

12

Joseph Lawrence, Jr., supra note 3.

13

Shalanya Ellison, 56 ECAB 150 (2004).

4

Appellant’s schedule award on August 15, 2007 was based on the opinion of
Dr. Garelick, an Office medical consultant. In his July 23, 2007 report, Dr. Garelick advised that
appellant had five percent impairment to each lower extremity, in accordance with Table 17-31
of the A.M.A., Guides. This table which provides that a complaint of patellofemoral pain
without joint space narrowing on x-rays is equal to a five percent lower extremity impairment.14
Dr. Snyder, however, provided a second opinion evaluation for the Office. In a May 23, 2008
report, she found that under Table 17-10 appellant had a mild left knee flexion impairment that
yielded a 10 percent left lower extremity impairment. As noted, however, Table 17-2 precludes
combining impairment ratings for degenerative joint disease, as found in Table 17-31, and range
of motion deficits, as found in Table 17-10.15
It is the responsibility of the evaluating physician to explain in writing why a particular
method to assign the impairment rating was chosen. When uncertain about which method to
choose, the evaluator should calculate the impairment using the different alternatives and choose
the method or combination of methods that gives the most clinically accurate impairment
rating.16 In this case, both Dr. Garelick and Dr. Snyder provided proper analysis under the
A.M.A., Guides. As Dr. Snyder’s recommendation utilizing Table 17-10 is more favorable to
appellant, the Board finds that her report establishes that he has 10 percent left lower extremity
impairment, the amount awarded with a July 24, 2008 decision.
Finally, the Board notes that the impairment rating of appellant’s right lower extremity is
in an interlocutory position. In a December 21, 2007 decision, an Office hearing representative
remanded the case to the Office for a second opinion evaluation regarding both lower
extremities. In the June 18, 2008 decision, the Office determined that appellant was not entitled
to an additional schedule award for his right lower extremity. It subsequently determined that
the June 18, 2008 decision was issued in error. However, the July 24, 2008 decision, adjudicated
only appellant’s left lower extremity. The Board’s jurisdiction is limited to consider and decide
appeals from final decisions of the Office issued within one year prior to the filing of the
appeal.17 As the Office has not issued a final decision regarding appellant’s right lower
extremity impairment, the Board lacks jurisdiction to consider this issue in the current appeal.
CONCLUSION
The Board finds that appellant is entitled to a 10 percent left lower extremity impairment.

14

A.M.A., Guides, supra note 3 at 544.

15

Id. at 526; see Phillip A. Norulak, 55 ECAB 690 (2004).

16

Tara L. Hein, 56 ECAB 431 (2005).

17

20 C.F.R. § 501.2c (2007); see Annette Louise, 54 ECAB 783 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 24, 2008 be affirmed.
Issued: August 11, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

